TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-11-00582-CV



                                  Ricky Thomas Lovell, Appellant

                                                    v.

                                 Texas Mutual Insurance, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
        NO. D-1-GN-09-004116, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Appellant Ricky Thomas Lovell filed a docketing statement on September 2, 2011.

We accepted that docketing statement as a bona fide attempt to perfect an appeal. See Verbburgt v.

Dorner, 959 S.W.2d 615, 616 (Tex. 1997). In the docketing statement, Lovell stated that he was

appealing from an order of dismissal dated August 16, 2011. However, upon a review of the clerk’s

record, we discovered that the cause had been dismissed for want of prosecution in a blanket order

signed June 13, 2011, and that Lovell had not filed any post-judgment motion that might have

extended his time to file a notice of appeal. See Tex. R. App. P. 26.1(a). We therefore asked Lovell

to explain how we might exercise jurisdiction over the appeal. See Tex. R. App. P. 42.3 (court must

give ten days’ notice before issuing involuntary dismissal). Lovell responded but did not provide

any explanation related to jurisdiction. Instead, he complained of procedural problems he faced in

the trial court, such as his difficulty having appellee served, a lack of assistance from the trial court,
or errors by the trial court clerk that resulted in some kind of delay. None of Lovell’s statements

provide any basis for our exercise of jurisdiction over the appeal.

               Because Lovell’s appeal was filed well beyond thirty days after his case was dismissed

by the trial court and he did not file a motion that would have extended his appellate deadline, we

have no choice but to dismiss the appeal for want of jurisdiction. Tex. R. App. P. 42.3(a).



                                                      ____________________________________

                                                      David Puryear, Justice

Before Justices Puryear, Henson and Goodwin

Dismissed for Want of Jurisdiction

Filed: March 13, 2012




                                                 2